Greenblott, J. (dissenting).
In order to obtain a preliminary injunction, plaintiff "must demonstrate the likelihood of ultimate success on the merits, irreparable injury to itself if the relief is not granted, and a balancing of the equities” (Picotte Realty v Gallery of Homes, 66 AD2d 978). In our view, plaintiff satisfied his burden of proof and, therefore, Special Term properly exercised its discretion in granting a preliminary injunction in his favor. Initially, there can be no doubt that defendant violated the terms of the restrictive covenant when she opened her office in Kingston. Defendant expressly agreed that upon termination of her arrangement with plaintiff, she would not engage in private practice within 40 miles from the counseling center for three years after termination. The enforceability of restrictive covenants entered into by professionals depends on the facts of each case, and where, as here, such covenants are reasonable as to area and time, necessary to protect legitimate interests, not harmful to the public, and not unduly burdensome, they will generally be given effect (Gelder Med. Group v Webber, 41 NY2d 680, 683; Karpinski v Ingrasci, 28 NY2d 45, 49). Accordingly, plaintiff has demonstrated the likelihood of ultimate success on the merits. Next, plaintiff demonstrated that he will suffer irreparable injury if the relief is not granted. Plaintiff asserted that defendant treated many patients of the counseling center, had full access to and an intimate knowledge of the list of the center’s clients and is seeking to induce and solicit plaintiff’s clientele to remain with her in her private practice. Moreover, plaintiff contended that the services provided by defendant are similar in every respect to those offered by the counseling center and that defendant’s private practice is irreparably injuring plaintiff since customers, clients and patients are leaving plaintiff and accepting the services of defendant. Plaintiff argues, too, that if the integrity and exclusivity of its client list cannot be maintained, its clinical operations will not succeed and that defendant would never have had the opportunity to learn the identity of so vast a number of potential patients had she not been employed by plaintiff. Under these circumstances, it seems to us that plaintiff has sufficiently established the likelihood of irreparable injury if a preliminary injunction is not granted. Finally, we conclude that the balancing of the equities is in favor of plaintiff. Defendant is not precluded from practicing her profession; she may practice with a public agency, a school system or beyond a 40-mile radius of the counseling center. Further, it is not fair for defendant to capitalize upon her knowledge of the client list of the counseling center and the contacts she established by reason of her employment there. We reject the majority’s position that enforcement of the covenant at issue would raise a substantial question of potential harm to the public. Defendant is, obviously, not the only speech and hearing pathologist in Kingston (see Gelder Med. Group v Webber, supra, p 685). It is settled that the grant or denial of a preliminary injunction rests within the discretion of Special Term (James v Board of Educ., 42 NY2d 357, 363) and that appellate review is limited to whether that discretion has been abused (R & J Bottling Co. v Rosenthal, 40 AD2d 911, 912). Plaintiff need only establish a prima facie case showing his right to relief (Tucker v Toia, 54 AD2d 322, 326), not a certainty of success. The position adopted by the majority is more properly *970addressed to whether a permanent injunction should be granted. We, therefore, respectfully dissent and vote to affirm.